OPINION

The opinion was delivered
PER CURIAM.
Mario Rey Ramirez was convicted of possession of a firearm by a felon and sentenced to 20 years in prison. The Court of Appeals reversed. Ramirez v. State, 13 S.W.3d 482 (Tex.App.—Corpus Christi 2000).
We granted the State’s petition for discretionary review to address whether the court of appeals erred in finding that Ramirez’s lawyer had a conflict of interest. After reviewing the briefs of the parties and the relevant portions of the record, we conclude that our decision to grant the State’s petition was improvident. Accordingly, we dismiss the State’s petition for discretionary review. See Tex.R.App.P. 69.3.